Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 12, 2020

                                    No. 04-19-00728-CV

              IN THE INTEREST OF L.M.D, D.D., AND T.D., CHILDREN,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20628
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        On January 31, 2020, appellee Alyssa Daniels filed a motion to strike appellant’s brief
and appendix. That same day, appellant Gary Daniels filed a response and a motion for an
extension of time to file his brief. We GRANT appellant’s motion for an extension of time to
file his brief and deem appellant’s brief timely filed. We DENY appellee’s motion to strike.
Although we do not strike the appendix to appellant’s brief, we will consider only those
documents that are properly included in the appellate record or before this court. See Burke v.
Ins. Auto Auctions Corp., 169 S.W.3d 771, 775 (Tex. App.—Dallas 2005, pet. denied) (refusing
to consider documents in the appellant’s appendices that were not properly included in the
appellate record or before the court).



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court